People v Rodriguez (2021 NY Slip Op 00880)





People v Rodriguez


2021 NY Slip Op 00880


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2019-06460
 (Ind. No. 10022/15)

[*1]The People of the State of New York, respondent,
vGregory Rodriguez, appellant.


Janet E. Sabel, New York, NY (Simon Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J., at plea; Matthew Sciarrino, J., at sentence), rendered May 13, 2019, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of protection issued at the time of sentencing.
ORDERED that upon the appeal from the judgment, the order of protection is affirmed.
The defendant contends that the Supreme Court erred in issuing an order of protection at the time of his sentencing because the court failed to "state on the record the reasons for issuing . . . [the] order of protection" (CPL 530.13[4]; see People v Moncrieft, 168 AD3d 982, 985-986). The defendant's contention is unpreserved for appellate review, since he did not raise this issue at the sentencing proceeding or move to amend the final order of protection (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-317; People v Elgut, 164 AD3d 1360, 1361; People v Ramos, 164 AD3d 922, 923). Under the circumstances, we decline to review this issue in the exercise of our interest of justice jurisdiction (see People v Daniel A., 183 AD3d 909, 909-910; People v Flores, 178 AD3d 726, 726; People v Elgut, 164 AD3d at 1361; People v Seeley, 162 AD3d 799, 799; People v Appiarius, 160 AD3d 889; People v Powell, 158 AD3d 824, 824; People v Perry, 156 AD3d 654, 654). "[T]he better practice—and best use of judicial resources—is for a defendant . . . to request relief from the issuing court in the first instance, resorting to the appellate courts only if necessary" (People v Nieves, 2 NY3d at 317).
MASTRO, A.P.J., MILLER, DUFFY, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court